MEMORANDUM **
Escolástico Cárcamo, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction *724pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings. Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We deny the petition for review.
Carcamo testified that after the killings of his father and uncle, and after shots were fired at his house and car, he lived undisturbed in Guatemala for over three years. Carcamo testified that during this time, he graduated from high school, secured a job, and took care of an ill relative without incident. The IJ’s finding that Carcamo does not have a well-founded fear of future persecution is supported by substantial evidence in that Carcamo was able to successfully relocate within Guatemala. See id. at 1245.
Because Carcamo failed to prove eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001).
Carcamo also failed to establish eligibility for CAT relief because he did not show it was more likely than not that he would be tortured by authorities or individuals acting in an official capacity if he returned to Guatemala. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001); 8 C.F.R. § 208.16(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.